The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 9, 2015

                                     No. 04-15-00345-CR

                                        Enrique MATA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 12-05-00028-CRL
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
        Before the Court is Appellant’s motion to supplement Reporter’s Record and to Extend
Appellate Timelines. The motion is granted in part. The Supplemental Reporter’s Record shall
be filed on or before July 31, 2015. The Appellant’s brief shall be filed on or before August 31,
2015.


                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court